Case 1:20-cv-00375-CG-MU Document 10 Filed 02/03/21 Page 1 of 1           PageID #: 52




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 TONY GENE LANG, #289263,                  )
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )   CIVIL ACTION 20-0375-CG-MU
                                           )
 RICHARD STRINGER, et al.,                 )
                                           )
       Defendants.                         )

                                       ORDER

       After due and proper consideration of all portions of this file deemed relevant

to the issue raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court. It is ORDERED that this action be and is

hereby DISMISSED without prejudice for lack of subject-matter jurisdiction.

       DONE and ORDERED this the 3rd day of February 2021.


                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
